Citation Nr: 0717977	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  00-12 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, including 
as secondary to the veteran's service-connected ankle 
condition and/or mood disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel

INTRODUCTION

The veteran had active service from September 1982 through 
December 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In April 2005, the Board remanded the issues of secondary 
service connection for hypertension, for bilateral Morton's 
Neuroma, for gastrointestinal disorder including stress 
gastritis, for dysphagia, and for arthritis of the foot, 
bilaterally.  In a December 2005 rating decision, the RO 
granted service connection for gastrointestinal disability 
with dysphagia and history of gastritis, and granted service 
connection for reflex sympathetic dystrophy of both the right 
and left feet (originally claimed as Morton's Neuroma and 
arthritis).  As such, the only remaining issue before the 
Board is entitlement to service connection for hypertension, 
discussed in the decision below.


FINDINGS OF FACT

The veteran is currently diagnosed with hypertension, which 
is related to his service-connected mood disorder and/or 
service-connected ankle disability.


CONCLUSION OF LAW

The criteria for service connection for hypertension are met.  
38 U.S.C.A. §§ 1131, 5107 (West 2005); 38 C.F.R. § 3.310 
(2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for hypertension.  
In particular, he contends that his hypertension is secondary 
to his service connected disabilities and the medications 
taken for them.  Under 38 C.F.R. § 3.310(a), service 
connection may be granted on a secondary basis for a current 
disability that is proximately due to a service-connected 
disability.  The veteran has established that he has a 
current diagnosis of hypertension.  See December 2006 VA 
examination report showing the most recent confirmation of 
the hypertension diagnosis.  This element of service 
connection is not in dispute.  The question here is whether 
his diagnosed hypertension is proximately due to his service 
connected mood disorder and/or his service connected ankle 
disability.  

There are several opinions in the claims folder regarding the 
etiology of the veteran's hypertension.  In April 2002, a VA 
Registered Nurse Practitioner, in an outpatient treatment 
note, confirmed the diagnosis of hypertension and reported, 
"may be due to pain."  In May 2002, she wrote a more 
detailed statement indicating that the veteran has "chronic 
pain in his back and knees, which could also cause his blood 
pressure elevation. Many of these problems could be related 
to the depression and anxiety, one problem causing the other 
problems to intensify...[H]e suffers from  so many problems 
that could be inter-related with his psychiatric 
conditions."  

Several years later, in June 2004, the veteran, at his 
personal hearing, suggested that his hypertension was 
secondary to the weight gain associated with this right ankle 
disability.  The veteran's statements, however, do not amount 
to the competent medical evidence of etiology, as is 
required.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Competent medical evidence showing that the veteran's 
hypertension is etiologically related to his service 
connected disabilities is required for service connection.

The veteran did clarify his contention at his December 2004 
Board hearing.  He reported that he could not exercise due to 
the ankle pain and that subsequently he gained wait and it 
was then that his blood pressure began to rise.

Following the Board hearing, an April 2005 outpatient 
treatment report shows complaints of depression and 
anxiousness associated with the pain associated with his 
ankles, knees, and back.

The veteran was then afforded a VA examination in October 
2005.  The VA examiner confirmed the diagnosis of 
hypertension, reported the history of headaches associated 
with hypertension, and confirmed that continuous medication 
is required to control the hypertension.  The examiner went 
on to state that the "veteran's HTN is not caused by or a 
result of his psychiatric condition," and stated that, 
according to the "Textbook of Medicine, psychiatric illness 
is not a risk factor for hypertension."  No elaboration or 
further discussion is included in this report.  The report 
shows that the examiner did not review the veteran's private 
medical records, service medical records, or VA records.  The 
RO requested a more detailed opinion, which was given in the 
addendum.  

In January 2006, the VA examiner explained that psychiatric 
illness or musculoskeletal disorders do not cause or 
aggravate hypertension on a consistent or prolonged basis.  
Rather, the examiner reports, the blood pressure can rise 
during an acute phase of psychiatric illness or during pain 
from his musculoskeletal disorder, but that there is no 
sustained condition.  This report begs the question whether 
prolonged period of pain, such as the years of pain 
associated with the veteran's service connected ankle, or 
prolonged psychiatric illness, would be associated with 
prolonged and/or permanent escalations in blood pressure.  
The examiner does not answer this question.

Also in January 2006, the veteran's VA treating physician 
submitted a statement.  Dr. Miller stated that the veteran 
"has pain in ankles, knees and back that is service 
connected.  Chronic pain is associated with exacerbation of 
hypertension.  In [the veteran's] case, the hypertension 
requires 2 medications to treat."  Dr. Miller elaborated in 
his May 2006 statement:  "In my opinion, I believe that [the 
veteran's] HTN has been exacerbated at least 50% by the side 
effects of etodolac or diclofenac and tegretol, medications 
he has been taking since 1999...He takes these medications for 
the internal derangement of his right ankle."  Dr. Miller 
was heard from once more during the course of this appeal.  
In October 2006, he submitted the following statement:  "I 
have been taking care of [the veteran] for 3 1/2 years.  He has 
been taking tegretol for his S.C. mood disorder and 
nonsteroidals including etodolac and diclofenac for his S.C. 
internal derangement of his right ankle.  In all likelihood 
the medications he has and is still taking for his S.C. 
conditions have contributed to the development of 
hypertension."

Following these opinions, the RO again afforded the veteran a 
VA examination.  The December 2006 VA examination report 
shows the continued hypertension diagnosis.  The examiner, 
however, stated that he reviewed the veteran's entire medical 
regimen with a clinical pharmacologist, as well as consulting 
medical literature.  The examiner reported that "rarely 
mirtazapine and etodolac can synergistically result in some 
fluid retention. However, it is unlikely that any significant 
blood pressure elevation will be caused by these drugs."  
The examiner went on to diagnose "hypertension, essential, 
not caused by or related to anti-inflammatory medications 
taken for s/c right ankle and medications taken for mood 
disorder."

In March 2007, the veteran submitted several articles from 
www.mayoclinic.com that suggest a connection between anxiety 
and high blood pressure, as well as pain killers and high 
blood pressure.

Finally, in April 2007, a staff physician from the VA mental 
health clinic where the veteran has treated since July 1997 
submitted a statement.  The doctor reported that the veteran 
has been treated for anxiety and depression and that he has 
been under a lot of stress due to his painful ankles.  The 
doctor stated that the veteran's limitations cause him to be 
"anxious, restless, tense, etc., all of which can induce 
elevation of the BP.  It is also possible that, as side 
effects of the meds he has been taking, his blood pressure 
has been altered and has caused High Blood Pressure."

Considering the evidence of record as a whole, including all 
VA treatment reports, plus two VA examination reports, it 
becomes clear that there is evidence in favor of the 
veteran's claim and against his claim.  Two treating 
physicians and one treating nurse practitioner clearly and 
repetitively suggest that this veteran's hypertension is 
caused by the medications he is taking for his service 
connected ankle and service connected mood disorder, as well 
as the pain and anxiety associated with those disabilities.  
Conversely, two VA examiners report that medical textbooks do 
not associate pain and anti-inflammatory medication with 
hypertension and that psychiatric illness is not the cause of 
hypertension.  The Board must decide whether to give greater 
credit to medical evidence that addresses this specific 
veteran and his particular cluster of symptoms or to evidence 
with conclusions based upon medical treatises not specific to 
the veteran but which also provide for the "rare" exception 
to the medical truth posited.  

The standard by which the Board addresses evidence is set 
forth in 38 C.F.R. § 3.102 (2006).  It states that in 
determining whether service connection is warranted for a 
disability, VA must determine whether the evidence supports 
the claim or is in relative equipoise; in either event the 
veteran prevails.  If the preponderance of the evidence is 
against the claim, it will be denied. 

Here, the Board finds that the evidence is at least nearly 
equal in support of the veteran's claim.  The positive 
evidence addresses the symptoms and problems that this 
veteran experiences.  Plausible rational underlie the 
conclusions.  The negative evidence against this veteran's 
claim fails to address with specificity the conclusion that 
in this veteran's case, his hypertension is not aggravated by 
his service-connected disorders or medications he takes for 
his disabilities.  Even this evidence shows that exceptions 
exist, but there is no information about whether this veteran 
may or may not fall within one of those exceptions, rare as 
they may be.  As noted above, the Board finds that the 
evidence is at least in relative equipoise in showing that 
the veteran's hypertension as likely as not manifested as a 
result of the medications taken for his service connected 
disabilities and as a result of the residuals of his service 
connected disabilities, such as pain and anxiety.  By 
extending the benefit of the doubt to the veteran, this claim 
is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of his 
claim.  
See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2005).  In light of the determinations reached in this 
case, no prejudice will result to the veteran by the Board's 
consideration of this appeal at this time.  Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).


ORDER

Entitlement to service connection for hypertension is 
granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


